Citation Nr: 0421962	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  95-32 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to an increased rating for traumatic first 
degree spondylolisthesis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 based on a period of hospitalization from February 8, 
1994, to February 17, 1994.

3.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 based on the need for convalescence following a period 
of hospitalization from February 8, 1994, to February 17, 
1994.

4.  Evaluation of diabetes mellitus, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and December 1994 RO decisions 
which denied entitlement to a rating in excess of 10 percent 
for traumatic first degree spondylolisthesis (a low back 
disability), denied entitlement to a temporary total rating 
under 38 C.F.R. § 4.29 based on a period of hospitalization 
from February 8, 1994, to February 17, 1994, and denied 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 based on the need for convalescence following a period 
of hospitalization from February 8, 1994, to February 17, 
1994.

For the reasons outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

The veteran's February 1994 hospitalization was not for a 
period in excess of 21 days.
 



CONCLUSION OF LAW

The veteran does not meet the criteria for assignment of a 
temporary total rating under 38 C.F.R. § 4.29 based on a 
period of hospitalization from February 8, 1994, to February 
17, 1994.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 4.29 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29.  

A review of the record shows that the veteran's claim arises 
out of a VA hospitalization that lasted from February 8, 
1994, to February 17, 1994.  This fact is not in dispute.  
However, a condition precedent for the award of § 4.29 
benefits is that an appellant must have been hospitalized for 
"a period in excess of 21 days."  38 C.F.R. § 4.29.  

Therefore, because the uncontradicted evidence of record 
shows that the veteran was only hospitalized for nine (9) 
days, the claim for § 4.29 benefits must denied as a matter 
of law.  38 C.F.R. § 4.29; Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit). 

With respect to the VCAA, the Board finds that this appeal 
essentially turns on an application of the law to the facts, 
which are not disputed.  In such cases, a remand for 
consideration of the claim under the provisions of the VCAA 
is of little utility.  See Manning v. Principi, 16 Vet. App. 
534 (2002) (VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive).  Cf. Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not affect matters on appeal when the 
question is one limited to statutory interpretation); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA does not 
affect the issue presented of whether a federal statute 
allows the payment of interest on past-due benefits); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).


ORDER

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 based on a period of hospitalization from February 8, 
1994, to February 17, 1994, is denied.


REMAND

A significant change in the law occurred during the pendency 
of this appeal when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Specifically, it is noted that the veteran was never issued a 
VCAA letter with regard to his claim for a total rating based 
on convalescence.  

The veteran's service-connected back disability includes disc 
symptomatology, including disc herniation.  In fact, it is 
noted that the veteran is currently receiving Social Security 
Administration disability benefits based on herniated discs.  
It is noted that the regulations relating to the evaluation 
of intervertebral disc syndrome, among other back 
disabilities, were amended in 2002 and 2003.  The RO 
considered some but not all of the revised rating criteria.  
Specifically, consideration of the rating criteria pertaining 
to incapacitating episodes of intervertebral back syndrome 
was not made.  So as to avoid any prejudice, on remand, the 
RO/AMC is instructed to consider all applicable laws and 
regulations.

It is noted that the veteran's private chiropractor, J.S.B., 
D.C., indicated that the veteran had recurring episodes of 
back problems.  Ongoing treatment records are not on file and 
must be obtained prior to appellate review.  In addition, 
another VA examination is warranted.

As to the claim for a higher evaluation for diabetes 
mellitus, the Board notes that the veteran, in a December 
2002 statement to the RO, expressed disagreement with the 
February 2002 rating decision that granted service connection 
for diabetes mellitus and rated it as 20 percent disabling, 
effective from March 30, 2001.   See 38 C.F.R. § 20.201 
(2003).  No further action was taken by the RO.

Accordingly, because the Court has indicated that referral to 
the RO of an issue with which the veteran disagrees does not 
suffice, this rating issue must be remanded to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In particular, the veteran 
should be issued a VCAA letter with 
regard to his claim for a total 
disability rating based on the need for 
convalescence following VA 
hospitalization.

2.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
back problems since 1993 to include 
J.S.B., D.C.  After the veteran has 
signed the appropriate releases, those 
records that are received should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and severity of his service-
connected back disability.  The claims 
folder should be reviewed in conjunction 
with the examination.  All indicated 
tests and studies should be completed to 
include range of motion studies, and X-
ray studies.  The examiner should address 
the frequency of incapacitating low back 
episodes, if any.  In addition, mention 
should be made as to whether the 
veteran's spine is ankylosed; comments 
should be made regarding the contour of 
the veteran's spine to include whether 
there is any scoliosis, kyphosis, or 
lordosis.  Objective findings should be 
made regarding whether the veteran has 
any muscle spasms or an abnormal gait.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

3.  The RO should issue a statement of 
the case with respect to what evaluation 
is warranted from March 30, 2001, for 
diabetes mellitus.  If the veteran files 
a timely substantive appeal, this issue 
should be returned for review by the 
Board.

4.  Thereafter, the claims should be 
reviewed with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



